Citation Nr: 1729949	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-15 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a low back disability.

4.  The propriety of a reduction in a rating for right knee chondromalacia patella and degenerative joint disease from 20 to 10 percent, effective November 1, 2010.

5.  The propriety of a reduction in a rating for left knee chondromalacia patella and degenerative joint disease from 20 to 10 percent, effective November 1, 2010.

6.  Entitlement to an initial compensable rating for a right knee scar.

7.  Entitlement to an effective date earlier than April 11, 2014, for the grant of service connection for a right knee scar.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeanny Mark, Attorney



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to October 1987.

This matter comes to the Board of Veterans Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This appeal also involved the RO's December 2012 denial of service connection for a bilateral foot disability.  However, the RO subsequently granted service for bilateral pes planus in an August 2016 Decision Review Officer Decision.  Thus, this issue is no longer on appeal.  See AB v. Brown, 6 Vet. App 35 (1993).

Although the August 2010 and June 2012 rating decisions are the only decisions certified for appellate review, the record shows that the Veteran also perfected appeals with respect to the October 2014 and February 2015 rating decisions.  Accordingly, the Board will take jurisdiction of these appeals as well since they have been perfected for appellate review.  

Additionally, the Board notes that although the RO denied the Veteran's claim of entitlement to service connection for PTSD in a February 2015 rating decision, service connection for PTSD was initially denied in a January 2014 decision, following which the Veteran submitted new and material evidence in the form of a June 2014 VA Form 21-0781a.  Accordingly, the Board finds that the Veteran's appeal stems from the January 2014 rating decision.  See 38 C.F.R. § 3.156(b) (2016).  

In May 2017, the Veteran was notified that she was scheduled to attend a Board hearing in July 2017 pursuant to her request for such a hearing.  However, her representative notified VA later in May 2017 that the Veteran wished to withdraw her request for a Board hearing and, instead, requested that the Board proceed with adjudicating the appeal based on the evidence of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing systems.

With the exception of the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) which is being decided below, the issues as noted on the title page of this decision are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has PTSD due to sexual trauma and witnessing a physical assault in service.





CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Notify and Assist

In this decision, the Board grants entitlement to service connection for PTSD.  As this represents a complete grant of the benefits sought on appeal with respect to this service connection claim, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016).

B.  PTSD

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  In order to establish service connection for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a) (2016), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).

Regarding medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a), this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fifth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-V).  Diagnoses of PTSD are generally presumed to have been made in accordance with the DSM criteria.  Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997).

In PTSD claims based on in-service personal assault, evidence from sources other than the Veteran's service records may be used to establish the occurrence of a stressor.  38 C.F.R. § 3.304 (f)(5).  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

Further, for PTSD claims based on personal assault, medical opinion evidence may be submitted for use to establish the occurrence of a stressor.  Menegassi v. Shinseki, 638 F. 3d 1379, 1382 (Fed. Cir. 2011); see Patton v. West, 12 Vet. App. 272, 279-280 (1999) (holding that in PTSD cases based on personal assault, a VA examiner's finding that the claimant's PTSD is etiologically linked to the alleged in-service stressor can serve as verification that the stressor occurred). 

The sole fact that a veteran never reported an in-service sexual assault may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

The Veteran asserts that she has PTSD as a result of being raped in her barracks by her drill instructor, as well as having to helplessly watch the same drill instructor repeatedly bang the head of a fellow servicewoman on the ground.  She stated that the servicewoman was badly injured and never returned to the unit and that the drill instructor was reassigned to a different post and was later replaced.  The Veteran has also asserted that she reported the sexual assault in service, but that the matter was never investigated.  Her service treatment records do not document either stressor.  

As noted above, medical opinion evidence may be submitted for use in determining the occurrence of a personal assault.  See Menegassi supra.  Here, there is a medical opinion by a mental health counselor in September 2015 who, after reviewing the Veteran's file, including VA and private psychiatric records, opined that the Veteran's symptoms are clearly consistent with the diagnostic criteria for PTSD as outlined in DSM-5.  She reported that the Veteran's symptoms included sleep disturbance, anxiety, depressed mood, difficulty concentrating, irritability and multiple episodes of angry outbursts.  She went on to opine that the Veteran's diagnosis of PTSD is more likely than not to have resulted from the sexual trauma she experienced and the physical assault she witnessed while she was serving in the U.S. Army.  She further noted that the DSM-5 states that comorbidity with other disorders is common in individuals with PTSD and that 80% of individuals with the diagnosis are more likely than those without PTSD to meet diagnostic criteria for bipolar disorder, and anxiety and substance abuse, noting that the Veteran had been diagnosed with each of these disorders.  

There are also private hospital records as well as VA outpatient treatment records that contain diagnoses of PTSD in addition to the Veteran's report of the inservice sexual assault.  These records include a statement (VA Form 21-4138) from a VA physician dated in June 2014, a September 2011 discharge summary from Georgetown University Hospital, and records from the Psychiatric Institute of Washington, D.C., dated in August 2014 and September 2014.  In addition, there is an August 2013 statement (VA Form 21-4138) from private psychologist D.A.R. who stated that she had been treating the Veteran for a year and that the Veteran had severe PTSD that was directly caused by being "repeatedly" raped by her superior officer in service.

In contrast, there is a November 2014 VA examination report and September 2016 addendum report by a VA physician who concluded that the Veteran has numerous (psychiatric) diagnoses and was clearly suffering distress, but that she does not meet the criteria for PTSD.  He based his opinion on the fact that she did not recount specific PTSD symptoms enough to meet the PTSD criteria.  He also pointed out that despite receiving continuous treatment for PTSD, she was not getting better.  Instead, he attributed her symptoms to schizoaffective disorder which he said would "expalin (sic) all her symptoms, including, whether or not the claimed rapes occurred or not, and the on-set while on active duty."  He noted in the addendum that the Veteran had also been diagnosed as having bipolar disorder and depressive disorder in addition to PTSD.  He explained that the Veteran had been misdiagnosed by private treatment providers who relied on screening tests that are meant only as a starting point and are not diagnostic.  With respect to this last point, as noted above, in addition to private treatment records showing a diagnosis of PTSD there are also VA outpatient records that reflect this diagnosis.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  At the very least, the Board finds that the evidence is in relative equipoise as to whether the Veteran's reported in-service personal assault and witness of a physical assault of a fellow servicewoman occurred and whether these stressors are linked to an established diagnosis of PTSD.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for an acquired psychiatric disorder, to include PTSD is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

ORDER

Service connection for PTSD is granted, subject to the law governing the payment of monetary benefits.


REMAND

A September 2011 Georgetown University hospital discharge summary shows that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  A November 2014 VA psychiatric examination report similarly notes that the Veteran is receiving social security disability income for her knees.  There has been no attempt to obtain these records.  Such records are pertinent to the issues of the propriety of the reduction of disability ratings from 20 percent to 10 percent for the Veteran's service-connected knee disabilities, as well as to the increased rating and earlier effective date issues for right knee scar.  The records are also pertinent to the issues of entitlement to service connection for low back and bilateral hip disabilities since these issues include consideration as to whether these disabilities, diagnosed as low back arthritis, bilateral hip osteoarthritis, and trochanteric pain syndrome, are proximately due to, the result of, or aggravated by the Veteran's service-connected knee disabilities.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  While disability determinations by the SSA are not controlling on VA, VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  SSA records are also potentially relevant to the issue of the Veteran's entitlement to a TDIU and, moreover, that matter is inextricably intertwined with the additional claims being remanded herein.   See Henderson v. West, 12 Vet.App. 11, 20   (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).

Finally, in light of the necessity of this remand, the Veteran's VA treatment records should be updated in her claims file.  In this regard, the most recent VA treatment record on file is dated in June 2017.

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA the records pertinent to the Veteran's claim and/or award of SSA disability benefits.  Document all attempts to obtain these records in the file. Any negative replies must be in writing, and associated with the file.

2.  Update the claims file with all outstanding VA treatment records, from June 2017 onward that pertain to the issues on appeal.

3.  Thereafter, after undertaking any additional development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted in full, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond prior to returning the appeal to the Board.

The Veteran and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


